     Case 1:19-cv-03242-SAB       ECF No. 19   filed 09/09/20   PageID.1711 Page 1 of 9



 1
 2
 3                                                                          FILED IN THE
                                                                        U.S. DISTRICT COURT
                                                                  EASTERN DISTRICT OF WASHINGTON

 4
                                                                  Sep 09, 2020
 5                                                                     SEAN F. MCAVOY, CLERK


 6                      UNITED STATES DISTRICT COURT
 7                     EASTERN DISTRICT OF WASHINGTON
 8
 9 JAMES H.,                                   No. 1:19-CV-03242-SAB
10        Plaintiff,
11        v.                                   ORDER DENYING PLAINTIFF’S
12 COMMISSIONER OF SOCIAL                      MOTION FOR SUMMARY
13 SECURITY ADMINISTRATION,                    JUDGMENT; GRANTING
14        Defendant.                           DEFENDANT’S MOTION FOR
15                                             SUMMARY JUDGMENT
16        Before the Court are Plaintiff’s Motion for Summary Judgment, ECF No.
17 10, and Defendant’s Cross-Motion for Summary Judgment, ECF No. 11. The
18 motions were heard without oral argument. Plaintiff is represented by Victoria B.
19 Chhagan, and Defendant is represented by Assistant United States Attorney
20 Timothy Durkin and Special Assistant United States Attorney Lars Joseph Nelson.
21        For the reasons set forth below, the Court denies Plaintiff’s motion, grants
22 Defendant’s motion, and affirms the administrative law judge (“ALJ”) decision
23 denying disability benefits.
24                                     Jurisdiction
25        On November 3, 2015, Plaintiff protectively filed an application for
26 disabled widower’s benefits, a Title II Disability Insurance Benefits and Title XVI
27 Supplemental Security Income Disability benefits, alleging an onset date of July
28 15, 2013.
   ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY
   JUDGMENT; GRANTING DEFENDANT’S MOTION FOR SUMMARY
   JUDGMENT ~ 1
     Case 1:19-cv-03242-SAB     ECF No. 19    filed 09/09/20   PageID.1712 Page 2 of 9



 1        Plaintiff’s application was denied initially and on reconsideration. On
 2 March 12, 2018, Plaintiff appeared and testified at a hearing held in Yakima,
 3 Washington before an ALJ. Kimberly Mullinax participated as a vocational expert.
 4 Plaintiff was represented by Timothy Anderson, an attorney.
 5        The ALJ issued a decision on July 25, 2018, finding that Plaintiff was not
 6 disabled. Plaintiff timely requested review by the Appeals Council, which denied
 7 the request on August 12, 2019. The Appeals Council’s denial of review makes
 8 the ALJ’s decision the final decision of the Commissioner.
 9        Plaintiff filed a timely appeal with the United States District Court for the
10 Eastern District of Washington on October 11, 2019. The matter is before this
11 Court under 42 U.S.C. § 405(g).
12                           Sequential Evaluation Process
13        The Social Security Act defines disability as the “inability to engage in any
14 substantial gainful activity by reason of any medically determinable physical or
15 mental impairment which can be expected to result in death or which has lasted or
16 can be expected to last for a continuous period of not less than twelve months.”
17 42 U.S.C. § 1382c(a)(3)(A). A claimant shall be determined to be under a
18 disability only if his impairments are of such severity that the claimant is not only
19 unable to do his previous work, but cannot, considering claimant’s age, education,
20 and work experiences, engage in any other substantial gainful work which exists
21 in the national economy. 42 U.S.C. § 1382c(a)(3)(B).
22        The Commissioner has established a five-step sequential evaluation process
23 for determining whether a person is disabled. 20 C.F.R. §§ 404.1520(a);
24 416.920(a)(4); Bowen v. Yuckert, 482 U.S. 137, 140-42 (1987).
25        Step 1: Is the claimant engaged in substantial gainful activities? 20 C.F.R.
26 §§ 404.1520(b); 416.920(b). Substantial gainful activity is work done for pay and
27 requires compensation above the statutory minimum. Id.; Keyes v. Sullivan, 894
28 F.2d 1053, 1057 (9th Cir. 1990). If the claimant is engaged in substantial activity,
   ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY
   JUDGMENT; GRANTING DEFENDANT’S MOTION FOR SUMMARY
   JUDGMENT ~ 2
      Case 1:19-cv-03242-SAB    ECF No. 19      filed 09/09/20   PageID.1713 Page 3 of 9



 1 benefits are denied. 20 C.F.R. §§ 404.1520(b); 416.920(b). If he is not, the ALJ
 2 proceeds to step two.
 3         Step 2: Does the claimant have a medically-severe impairment or
 4 combination of impairments? 20 C.F.R. §§ 404.1520(c); 416.920(c). If the
 5 claimant does not have a severe impairment or combination of impairments, the
 6 disability claim is denied. A severe impairment is one that lasted or must be
 7 expected to last for at least 12 months and must be proven through objective
 8 medical evidence. 20 C.F.R. §§ 404.1509; 416.909. If the impairment is severe,
 9 the evaluation proceeds to the third step.
10         Step 3: Does the claimant’s impairment meet or equal one of the listed
11 impairments acknowledged by the Commissioner to be so severe as to preclude
12 substantial gainful activity? 20 C.F.R. § 404.1520(d); 20 C.F.R. § 404 Subpt. P.
13 App. 1; § 416.920(d). If the impairment meets or equals one of the listed
14 impairments, the claimant is conclusively presumed to be disabled. 20 C.F.R. §§
15 404.1509; 416.909. If the impairment is not one conclusively presumed to be
16 disabling, the evaluation proceeds to the fourth step.
17         Before considering Step 4, the ALJ must first determine the claimant’s
18 residual functional capacity. 20 C.F.R. § 404.1520(e). An individual’s residual
19 functional capacity is his ability to do physical and mental work activities on a
20 sustained basis despite limitations from his impairments.
21         Step 4: Does the impairment prevent the claimant from performing work he
22 has performed in the past? 20 C.F.R. §§ 404.1520(f); 416.920(e). If the claimant is
23 able to perform his previous work, he is not disabled. Id. If the claimant cannot
24 perform this work, the evaluation proceeds to the fifth and final step.
25         Step 5: Is the claimant able to perform other work in the national economy
26 in view of his age, education, and work experience? 20 C.F.R. §§ 404.1520(g);
27 416.920(f).
28       The initial burden of proof rests upon the claimant to establish a prima facie
     ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY
     JUDGMENT; GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 3
        Case 1:19-cv-03242-SAB   ECF No. 19    filed 09/09/20   PageID.1714 Page 4 of 9



 1 case of entitlement to disability benefits. Tackett v. Apfel, 180 F.3d 1094, 1098
 2 (9th Cir. 1999). This burden is met once a claimant establishes that a physical or
 3 mental impairment prevents him from engaging in his previous occupation. Id. At
 4 step five, the burden shifts to the Commissioner to show that the claimant can
 5 perform other substantial gainful activity. Id.
 6                                  Standard of Review
 7          The Commissioner’s determination will be set aside only when the ALJ’s
 8 findings are based on legal error or are not supported by substantial evidence in
 9 the record as a whole. Matney v. Sullivan, 981 F.2d 1016, 1018 (9th Cir. 1992)
10 (citing 42 U.S.C. § 405(g)). Substantial evidence is “more than a mere scintilla,”
11 Richardson v. Perales, 402 U.S. 389, 401 (1971), but “less than a preponderance.”
12 Sorenson v. Weinberger, 514 F.2d 1112, 1119 n.10 (9th Cir. 1975). Substantial
13 evidence is “such relevant evidence as a reasonable mind might accept as
14 adequate to support a conclusion.” Richardson, 402 U.S. at 401. The Court must
15 uphold the ALJ’s denial of benefits if the evidence is susceptible to more than one
16 rational interpretation, one of which supports the decision of the administrative
17 law judge. Batson v. Barnhart, 359 F.3d 1190, 1193 (9th Cir. 2004). The Court
18 reviews the entire record. Jones v. Heckler, 760 F.2d 993, 995 (9th Cir. 1985). “If
19 the evidence can support either outcome, the court may not substitute its judgment
20 for that of the ALJ.” Matney, 981 F.2d at 1019.
21          A decision supported by substantial evidence will be set aside if the proper
22 legal standards were not applied in weighing the evidence and making the
23 decision. Brawner v. Secr’y of Health & Human Servs., 839 F.2d 432, 433 (9th
24 Cir. 1988). An ALJ is allowed “inconsequential” errors as long as they are
25 immaterial to the ultimate nondisability determination. Stout v. Comm’r, Soc. Sec.
26 Admin., 454 F.3d 1050, 1055 (9th Cir. 2006).
27 //
28 //
   ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY
   JUDGMENT; GRANTING DEFENDANT’S MOTION FOR SUMMARY
   JUDGMENT ~ 4
     Case 1:19-cv-03242-SAB    ECF No. 19    filed 09/09/20   PageID.1715 Page 5 of 9



 1                                Statement of Facts
 2        The facts have been presented in the administrative transcript, the ALJ’s
 3 decision, and the briefs to this Court; only the most relevant facts are summarized
 4 here. At the time of the hearing, Plaintiff was 55 years old. He earned his GED.
 5 He has work experience in roofing and construction. At the hearing, Plaintiff
 6 indicated that he has fibromyalgia, affective disorder, personality disorder, COPD,
 7 chronic heart failure, anxiety disorder, depression and PTSD. He also complains
 8 of back pain, shoulder pain and pain from carpal tunnel.
 9                                The ALJ’s Findings
10        At step one, the ALJ found Plaintiff has not engaged in substantial gainful
11 activity since July 15, 2013. AR 20.
12        At step two, the ALJ found Plaintiff has the following severe impairments:
13 chronic obstructive pulmonary disease (COPD), congestive heart failure (CHF),
14 fibromyalgia, affective disorders and personality disorders. AR 20.
15        At step three, the ALJ found that Plaintiff’s impairments or combination of
16 impairments do not meet or medically equal any Listing. AR 21
17        The ALJ concluded that since July 15, 2013, Plaintiff has the residual
18 functional capacity to perform:
19       Light work as defined in 20 CFR 404.1567(b) and 416.967(b) except
         the follow[ing]. He can frequently climb ramps and stairs. He can
20       frequently handle and finger bilaterally. He must avoid even
21       moderate exposures to fumes, odors, dust, gases, and poor ventilation.
         He must avoid concentrated exposure to extreme cold, humidity, and
22       workplace hazards, such as machinery and unprotected heights. He
23       must avoid concentrated exposure to loud noise without approved ear
         protection. He can perform both simple and more complex tasks
24       within the tolerances of competitive employment with customary
25       breaks and lunch. There can be occasional collaborative effort lasting
         no more than 15 minutes an occurrence. There can be occasional
26       contact with the general public but incidental contact with the public
27       is not precluded. He is not able to perform at a production rate pace
         (e.g. assembly line work as where the pace is mechanically controlled)
28
   ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY
   JUDGMENT; GRANTING DEFENDANT’S MOTION FOR SUMMARY
   JUDGMENT ~ 5
      Case 1:19-cv-03242-SAB     ECF No. 19    filed 09/09/20   PageID.1716 Page 6 of 9



1          but can perform goal-oriented work or where the worker has more
2          control over the pace. He may be off-task up to 10% over the course
           of an 8-hour workday.
3
     AR 24-25. At step four, the ALJ found that since July 15, 2013, Plaintiff was
4
     unable to perform any past relevant work. AR 34. The ALJ noted that prior to the
5
     established disability onset date, Plaintiff was an individual closely approaching
6
     advance age. AR 35. On June 14, 2017, his age category changed to an individual
7
     of advanced age. AR 35. The ALJ found that prior to June 14, 2017, considering
8
     Plaintiff’s age, education, work experience, and residual functional capacity, there
9
     were jobs that existed in significant numbers in the national economy that Plaintiff
10
     could have performed, including cleaner, housekeeping; and deliverer, outside.
11
     AR 35.
12
           The ALJ concluded that, prior to the established onset date of disability,
13
     considering the claimant’s age, education, work experience, and residual
14
     functional capacity, Plaintiff was capable of making a successful adjustment to
15
     other work that existed in significant numbers in the national economy. AR 36.
16
     Thus, a finding of “not disabled” for the period prior to June 14, 2017 was
17
     appropriate under the framework of the Medical-Vocational Guidelines. AR 36.
18
           On the other hand, the ALJ concluded that beginning on June 14, 2017, the
19
     date Plaintiff’s age category changed, considering the claimant’s age, education,
20
     work experience, and residual functional capacity, there were no jobs that existed
21
     in significant numbers in the national economy that Plaintiff could perform. Thus,
22
     Plaintiff became disabled on June 14, 2017.
23
                                     Issues for Review
24
     1.    Whether the ALJ properly evaluate the opinion of Dr. Pellicer?
25
                                         Discussion
26
           The ALJ gave little weight to the February 2016 opinion of Dr. Mary
27
     Pellicer. AR 33. She concluded that Plaintiff was limited to lift/carry less than 10
28
     ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY
     JUDGMENT; GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 6
     Case 1:19-cv-03242-SAB     ECF No. 19    filed 09/09/20    PageID.1717 Page 7 of 9



 1 pounds, stand/walk 2 hours in an 8-hour workday with “more frequent breaks”
 2 and sit for about 6 hours in an 8-hour workday with “more frequent breaks” and
 3 that Plaintiff could not bend, squat, crawl, kneel, or climb and only occasionally
 4 manipulate with his hands. AR 33; AR 1037. Dr. Pellicer’s opinion results in a
 5 finding that Plaintiff could perform less than the full range of sedentary work.
 6        The ALJ gave Dr. Pellicer’s opinion little weight because it appeared to be
 7 based on a one-time physical examination of Plaintiff and it was not consistent
 8 with the longitude of the record, including Plaintiff’s presentments during various
 9 appointments and examinations and his reported activities of daily living,
10 recreational activities, and work activities, such as doing household chores, yard
11 work, fishing, clamming, playing video games, painting repairing and roofing jobs.
12 AR 33.
13        To reject the uncontradicted opinion of a treating or examining doctor, the
14 ALJ must state clear and convincing reasons that are supported by substantial
15 evidence. Revels v. Berryhill, 874 F.3d 648, 654 (9th Cir. 2017) (quotation
16 omitted). If a treating or examining doctor’s opinion is contradicted by another
17 doctor’s opinion, an ALJ may only reject it by providing specific and legitimate
18 reasons that are supported by substantial evidence. Id. (quotation omitted). The
19 opinion of a non-examining physician cannot by itself constitute substantial
20 evidence that justifies the rejection of the opinion of either an examining
21 physician or a treating physician. Id. (citation omitted).
22        Here, Dr. Platter, a non-examining physician, concluded that Plaintiff could
23 perform light work with additional postural limitations. The ALJ gave the opinion
24 some weight because it was generally consistent with the record as a whole,
25 including the objective findings, Plaintiff’s course of physical treatment,
26 Plaintiff’s performances at examinations, and Plaintiff’s documented daily
27 activities and work activities. AR 32. The ALJ gave some weight to the November
28 2013 opinion of Dr. Shalom Seltzer. AR 32. Mr. Seltzer also concluded Plaintiff
   ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY
   JUDGMENT; GRANTING DEFENDANT’S MOTION FOR SUMMARY
   JUDGMENT ~ 7
        Case 1:19-cv-03242-SAB   ECF No. 19    filed 09/09/20   PageID.1718 Page 8 of 9



 1 was limited to light exertional level. AR32
 2          The ALJ also found that although Plaintiff alleged significant symptoms,
 3 his allegations were out of proportion to the objective findings. AR 27. The ALJ
 4 noted the relatively benign objective findings and presentations did not
 5 corroborate Plaintiff’s report of severe restrictions with lifting, standing, walking
 6 and sitting. The ALJ noted that Plaintiff reported to his providers that he went
 7 fishing and clamming, he does housework and plays video games, and he works in
 8 his yard. In June 2016, he started a painting job, and stated in January and May
 9 2017 that he continued to work. The ALJ also noted that in 2016, Plaintiff
10 traveled to California and work on a roofing project for six weeks. He testified
11 that he was ultimately fired from that job because he could not perform the work,
12 but he stated he performed roofing tasks for at least six weeks. The ALJ noted that
13 Plaintiff did not report any difficulty with the travel. Finally, the ALJ noted the
14 treatment records dated from 2016 to June 13, 2017 fail to show any substantial
15 changes in his physical and mental health.
16          The ALJ’s conclusion that Dr. Pellicer’s opinion is not supported by the
17 longitudinal record and Plaintiff’s reported activities is supported by substantial
18 evidence. The ALJ gave specific and legitimate reasons for giving Dr. Pellicer’s
19 opinions little weight.
20                                      Conclusion
21          Because the ALJ applied the proper legal standards and his decision that
22 Plaintiff was not disabled prior to June 14, 2017, is supported by substantial
23 evidence, the ALJ’s decision is affirmed.
24 //
25 //
26 //
27 //
28 //
   ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY
   JUDGMENT; GRANTING DEFENDANT’S MOTION FOR SUMMARY
   JUDGMENT ~ 8
     Case 1:19-cv-03242-SAB    ECF No. 19    filed 09/09/20   PageID.1719 Page 9 of 9



1        Accordingly, IT IS HEREBY ORDERED:
2        1. Plaintiff’s Motion for Summary Judgment, ECF No. 16, is DENIED.
3        2. Defendant’s Motion for Summary Judgment, ECF No. 17, is
4 GRANTED.
5        3. The decision of the Commissioner denying benefits is affirmed.
6        4. The District Court Executive is directed to enter judgment in favor of
7 Defendant and against Plaintiff.
8        IT IS SO ORDERED. The District Court Executive is hereby directed to
9 file this Order, provide copies to counsel, and close the file.
10       DATED this 9th day of September 2020.
11
12
13
14
15
                                     Stanley A. Bastian
16
                             Chief United States District Judge
17
18
19
20
21
22
23
24
25
26
27
28
     ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY
     JUDGMENT; GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 9
